Case 16-12551-BLS Doc 1910 Filed 10/11/18 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

ln re: ; Chapter ll
APP WINDDOWN, LLC, et al.,1 : Case No. 16-12551 (BLS)
Debtors. : (Jointly Adrninistered)

Ref. Docket No. 1875

 

CERTIFICATION OF COUNSEL REGARDING DEBT()RS' ELEVENTH
()MNIBUS OBJECTION (SUBSTANTIVE) TO CERTAIN (I) INSUFFICIENT
DOCUMENTATION CLAIMS, (II) MISCLASSIFIED CLAIMS,
AND (III) CLAIMS ON ACCOUNT OF EOUITY INTERESTS

The undersigned counsel for the above captioned debtors (the “D_eb_t_<_);s”) hereby
certifies that:

l. On Septernber l4, 2018, the Debtors filed the Debtors' Eleventh Omnibus
Objection (Substantive) to Certain (I) Insuj§‘icient Documentation Claz'ms, (II) Misclassifl`ed
Claims, and (III) Claims on Account of Equily Interests [Docket No. 1875] (the “Qlair§
Objection”) with the United States Bankruptcy Court for the District Of` Delaware (the “CMr_t”).

2. Pursuant to the notice of the Claims Obj ection, responses were due to be
filed on or before October 9, 2018 at 4:00 p.rn.

3. On Septernber 21, 2018, the Ohio Bureau of Workers’ Compensation
(“_Q@”) filed their Response to Debtors’ Eleventh Omnibus Objection (Substcmtive) to Certaz'n

(I) Insufficient Documentation Claims, (II) Misclassz`fied Claims, and (III) Claims on Accoum of

Equity Imerests (Docket No. 1881) (the “Ohio Resgonse”) with the Court. On October 9, 2018,

 

l ’l`he Debtors are the following six entities (the last four digits of their respective taxpayer identification numbers
follow in parentheses): APP Winddown, LLC (f/k/a American Apparel, LLC) (0601); APP USA Winddown, LLC
(f/k/a American Apparel (USA), LLC) (8940); APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.)
(7829); APP D&F Winddown, Inc. (f`/k/a American Apparel Dyeing & Finishing, Inc.) (0324); APP Knitting
Winddown, LLC (f/k/a KCL Knitting, LLC) (9518); and APP Shipping Winddown, Inc. (f`/k/a Fresh Air Freight,
Inc.) (3870). The address of each of the Debtors is 5800 S. Eastern Avenue, Suite 500, Commerce, California
90040.

DOCS_DE:221476,1 03635/001

Case 16-12551-BLS Doc 1910 Filed 10/11/18 Page 2 of 3

responses to the Claims Objection were also filed by RSGF Granada Building, LLC [Docket No.
1900] and Hudson 6922 Hollywood LLC [Docket No. 1902]. The Debtors also received
informal responses from AIG Property Casualty Inc. and the City & County of San Francisco
Tax Collector to the Claims Obj ection.

4. This matter has been resolved with respect to the Ohio Response. The
remaining responses are being adjourned to the November 28, 2018 hearing.

5. The Debtors have revised the proposed order and the applicable exhibits
(the “Proposed Order”) to remove the claims of those parties whose claims are being adjourned
A copy of the Proposed Order is attached hereto as Exhibit A.

4. A blacklined copy of the Proposed Order is attached hereto as Exhibit B
showing changes made from the proposed order filed with the Claims Objection.

5. The Debtors respectfully request that the Court enter the Proposed Order,

substantially in the form attached hereto as Exhibit A at the convenience of the Court.

Dated: Wilmington, Delaware PACHULSKI STANG ZIEHL & JONES LLP
October 11, 2018

/s/ Joseph M. Mulvihill

Laura Davis J ones (DE Bar No. 243 6)

J ames E. O'Neill (DE Bar No. 4042)

Joseph M. Mulvihill (DE Bar No. 6061)

919 N. Market Street, 17th Floor

P.O. Box 8705

Wilmington, DE 19899-8705 (Courier 19801)

Telephone: (302) 652-4100

Facsimile: (302) 652-4400

Email: ljones@pszjlaw.com
joneill@pszjlaw.com
jmulvihill@pszjlaw.com

DOCS_DE:221476.1 03635/001

Case 16-12551-BLS Doc 1910 Filed 10/11/18 Page 3 of 3

DOCS_DE:22l476.l 03635/001

And

JONES DAY

Scott J. Greenberg

Michael J. Cohen

250 Vesey Street

New York, NY 10281

Telephone: (212) 326-3939

Facsimile: (212) 755-7306

Email: sgreenberg@jonesday.com
mcohen@jonesday.com

Co-Counsel for the Debtors
and Debtors in Possession

